DISMISS; and Opinion Filed May 12, 2015.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00556-CV

                            SHANIQUA MITCHELL, Appellant
                                        V.
                              DEMARCUS GRACE, Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-03106

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                 Opinion by Justice Fillmore
       Before the Court is appellant’s motion for nonsuit that we treat as a motion to dismiss the

appeal. Appellant has informed the Court that she no longer wishes to pursue this appeal.

Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE



150556F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SHANIQUA MITCHELL, Appellant                         On Appeal from the 330th Judicial District
                                                     Court, Dallas County, Texas.
No. 05-15-00556-CV        V.                         Trial Court Cause No. DF-11-03106.
                                                     Opinion delivered by Justice Fillmore.
DEMARCUS GRACE, Appellee                             Justices Myers and Evans, participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee DEMARCUS GRACE recover his costs of this appeal
from appellant SHANIQUA MITCHELL.


Judgment entered this 12th day of May, 2015.




                                               –2–